Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-17 and 26-28, drawn to the peripheral region of an integrated circuit with cell select transistors, classified in H01L27/11526.
II. Claims 18-25, drawn to a method of manufacturing peripheral structures for an integrated circuit with cell select transistors, classified in H01L27/10897.

The inventions are independent or distinct, each from the other, because: Inventions I and II are related as product made and process of making. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).
In this case, the product as claimed requires one or several stack structures comprising gate electrode layers, with an extension area.  The method as claimed requires that the extension area be formed by exposing sacrificial layers in the extension area my etching, and forming an additional sacrificial layer, then replacing the additional sacrificial layer with a first conductive layer after a first division trench is formed.  The product could therefore be made by a different method wherein a stepped structure is formed by another method rather than etching, such as selectively plating the layers of the extension area, selective CVD, any other selective method.


Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions are separately classified and require separate field of search. This shows that each invention has attained recognition in the semiconductor art as a separate subject of inventive effort, and also as a separate field of search.

If invention group I or II is elected, Applicant should additionally elect one of the following patentably distinct species of the claimed invention having features claimed from a top view:
Species 1. The invention directed to the first embodiment disclosed in Fig 2, 3A, 3B, para 0009-0011.
species 2. The invention directed to the second embodiment disclosed in Fig. 4, para 0012. 
species 3. The invention directed to the third embodiment disclosed in Fig. 5, 6A, 6B, para 0013. 

The species are independent or distinct because these different embodiments are mutually exclusive from each other.  Among species 1-3, species 1 and 2 require a pad gap while species 3 does not; species 2 requires dummy channel structures while species 1 and 3 do not; species 3 requires a single row of vertical contacts for each pair of divisional areas while species 1 and 2 require a row of vertical contacts for each divisional area.    





There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
•	the prior art applicable to one invention would not likely be applicable to another invention.
•	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
•	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
•	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (iii) identification of the claims encompassing the elected invention and the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.


Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention(s).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/THS/
Examiner, AU 2817

/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822